Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN THE INTEREST OF V.V.G.,


A CHILD.




§
 
§
 
§
 
§
 
§

§

No. 08-08-00171-CV

Appeal from
383rd District Court

of El Paso County, Texas

(TC # 2005AG2252)



MEMORANDUM OPINION


	This appeal is before the Court on its own motion for determination whether the appeal
should be dismissed for want of prosecution.  Finding that Appellant has not filed a brief or a motion
for extension of time, we dismiss the appeal.
	Appellant, Sergio Garcia, failed to file his brief on the due date, July 5, 2008.  On July 16,
2008, the Clerk of the Court sent a notice advising the parties that Appellant had not filed his brief
or motion for extension of time.  Further, the notice advised the parties of the Court's intent to
dismiss the appeal for want of prosecution unless one of the parties responded showing grounds to
continue the appeal.  No response has been received as of this date.  This Court possesses the
authority to dismiss an appeal for want of prosecution when the appellant has failed to file his brief
in the time prescribed, and gives no reasonable explanation for such failure.  Tex.R.App.P.
38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex.App.--San Antonio 1998, no
writ).  Because Appellant failed to file his brief and has not responded to our inquiry, we dismiss the
appeal for want of prosecution pursuant to Tex.R.App.P. 38.8(a)(1), 42.3(b), and 42.3(c).


September 24, 2008					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.